Exhibit 10.2

[EXECUTION COPY]

WAIVER AND FIRST AMENDMENT TO CREDIT AGREEMENT

This WAIVER AND FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of May 7, 2009
(this “Amendment”), modifies that certain Credit Agreement, dated as of
February 13, 2008 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among ALEXION
PHARMACEUTICALS, INC., a Delaware corporation (the “Borrower”), each Lender from
time to time party thereto (the “Lenders”), BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for itself
and the other Lenders, and the L/C Issuer. Any capitalized term used herein and
not defined shall have the meaning assigned to it in the Credit Agreement.

RECITALS

WHEREAS, the Borrower has informed the Administrative Agent and the Lenders that
certain Events of Default have occurred and are continuing solely as a result of
the Borrower’s failure to comply with the financial covenants set forth in
Sections 7.12(a) and 7.12(b) of the Credit Agreement as of the fiscal year of
the Borrower ended December 31, 2008 (the “Specified Defaults”);

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders waive the Specified Defaults and agree to amend certain of the terms and
provisions of the Credit Agreement, as specifically set forth in this Amendment;
and

WHEREAS, the undersigned Lenders and the Administrative Agent are prepared to
waive the Specified Defaults and to amend the Credit Agreement on the terms,
subject to the conditions and in reliance on the representations set forth
herein.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

Section 1. Waiver. Subject to the satisfaction of all of the terms and
conditions set forth herein, the undersigned Lenders and the Administrative
Agent hereby waive the Specified Defaults solely for the fiscal year ended
December 31, 2008. This waiver shall not impair any right or power accruing to
any Lender or the Administrative Agent with respect to any other Default or
Event of Default or any Default or Event of Default which occurs after the date
hereof. Nothing contained herein shall be deemed to imply any willingness of any
Lender or the Administrative Agent to agree to, or otherwise prejudice any
rights of any Lender or the Administrative Agent with respect to, any similar
waiver that may be requested by the Borrower. Upon the occurrence of any Default
or Event of Default (other than the Specified Defaults), the Lenders and the
Administrative Agent may take any and all actions permitted to be taken by the
Lenders and the Administrative Agent under the Credit Agreement, the other Loan
Documents and applicable Law.



--------------------------------------------------------------------------------

Section 2. Amendments to Credit Agreement.

(a) Paragraph (a) of Section 7.12 (Capital Expenditures) of the Credit Agreement
is hereby amended by restating the table set forth in such Paragraph (a) in its
entirety as follows:

 

Fiscal Year

   Amount

2009

   $ 38,000,000

2010

   $ 24,000,000

2011

   $ 24,000,000

(b) Paragraph (b) of Section 7.12 (Capital Expenditures) of the Credit Agreement
is hereby amended by restating the table set forth in such Paragraph (b) in its
entirety as follows:

 

Fiscal Year

   Amount

2009

   $ 17,000,000

2010

   $ 19,000,000

2011

   $ 16,000,000

Section 3. Condition Precedent. This Amendment shall become effective as of the
date first written above (the “Effective Date”) upon the satisfaction of the
following conditions precedent:

(a) Documentation. Administrative Agent shall have received all of the
following, in form and substance satisfactory to Administrative Agent:

(i) a fully-executed and effective Amendment by the Borrower, the Guarantors,
the Administrative Agent and the Required Lenders;

(ii) such additional documents, instruments and information as Administrative
Agent may reasonably request to effect the transactions contemplated hereby.

(b) No Default. On the Effective Date and after giving effect to this Amendment,
no event shall have occurred and be continuing that would constitute an Event of
Default or a Default.

(c) Fees. The Administrative Agent, for the person entitled thereto, shall have
received payment by the Borrower of any fees and expenses that are due and
payable on or prior to the Effective Date.

Section 4. Representations and Warranties; Reaffirmation of Grant. Each Loan
Party hereby represents and warrants to the Administrative Agent and the Lenders
that, as of the date hereof and after giving effect to this Amendment, (a) all
representations and warranties of the Loan Parties set forth in the Credit
Agreement and in any other Loan Document are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof to the same extent
as though made on



--------------------------------------------------------------------------------

and as of such date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date, (b) no Default or Event of Default has occurred and is
continuing, (c) the Credit Agreement and all other Loan Documents are and remain
legally valid, binding obligations of the Loan Parties party thereto,
enforceable against each such Loan Party in accordance with their respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability and (d) each of the
Collateral Documents to which such Loan Party is a party and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations as set forth in such respective Collateral Documents. Each Loan
Party that is a party to the Security Agreement or any of the Collateral
Documents hereby reaffirms its grant of a security interest in the Collateral to
the Administrative Agent for the ratable benefit of the Secured Parties, as
collateral security for the prompt and complete payment and performance when due
of the Obligations.

Section 5. Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other Loan Document shall survive the
execution and delivery of this Amendment, and no investigation by the
Administrative Agent or the Lenders shall affect the representations and
warranties or the right of the Administrative Agent and the Lenders to rely upon
them.

Section 6. Amendment as Loan Document. This Amendment constitutes a “Loan
Document” under the Credit Agreement. Accordingly, it shall be an immediate
Event of Default under the Credit Agreement if any Loan Party fails to perform,
keep or observe any term, provision, condition, covenant or agreement contained
in this Amendment or if any representation or warranty made by any Loan Party
under or in connection with this Amendment shall have been untrue, false or
misleading when made.

Section 7. Costs and Expenses. The Borrower shall pay on demand all reasonable
out-of-pocket costs and expenses of the Administrative Agent (including the
reasonable fees, charges and disbursements of counsel to the Administrative
Agent) incurred in connection with the preparation, negotiation, execution and
delivery of this Amendment.

Section 8. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE COMMONWEALTH OF MASSACHUSETTS (WITHOUT GIVING EFFECT TO ANY CHOICE OR
CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF THE
DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER STATE).

Section 9. Execution. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by telecopier (or electronic
mail (including in PDF format)) shall be effective as delivery of a manually
executed counterpart of this Amendment.



--------------------------------------------------------------------------------

Section 10. Limited Effect. This Amendment relates only to the specific matters
expressly covered herein, shall not be considered to be an amendment or waiver
of any rights or remedies that the Administrative Agent or any Lender may have
under the Credit Agreement, under any other Loan Document (except as expressly
set forth herein) or under Law, and shall not be considered to create a course
of dealing or to otherwise obligate in any respect the Administrative Agent or
any Lender to execute similar or other amendments or waivers or grant any
amendments or waivers under the same or similar or other circumstances in the
future.

Section 11. Ratification by Guarantors. Each of the Guarantors acknowledges that
its consent to this Amendment is not required, but each of the undersigned
nevertheless does hereby agree and consent to this Amendment and to the
documents and agreements referred to herein. Each of the Guarantors agrees and
acknowledges that (i) notwithstanding the effectiveness of this Amendment, such
Guarantor’s Guaranty shall remain in full force and effect without modification
thereto and (ii) nothing herein shall in any way limit any of the terms or
provisions of such Guarantor’s Guaranty or any other Loan Document executed by
such Guarantor (as the same may be amended from time to time), all of which are
hereby ratified, confirmed and affirmed in all respects. Each of the Guarantors
hereby agrees and acknowledges that no other agreement, instrument, consent or
document shall be required to give effect to this Section 11. Each of the
Guarantors hereby further acknowledges that Borrower, the Administrative Agent
and any Lender may from time to time enter into any further amendments,
modifications, terminations and/or amendments of any provisions of the Loan
Documents without notice to or consent from such Guarantor and without affecting
the validity or enforceability of such Guarantor’s Guaranty or giving rise to
any reduction, limitation, impairment, discharge or termination of such
Guarantor’s Guaranty.

[Remainder of page intentionally blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

Borrower: ALEXION PHARMACEUTICALS, INC. By:   /s/ Vikas Sinha Name:   Vikas
Sinha Title:  

Senior Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

 

 

Administrative Agent:

BANK OF AMERICA, N.A., as

Administrative Agent

By:   /s/ Linda Alto Name:   Linda Alto Title:   SVP



--------------------------------------------------------------------------------

Lenders:

BANK OF AMERICA, N.A., as

a Lender and L/C Issuer

By:   /s/ Linda Alto Name:   Linda Alto Title:   SVP



--------------------------------------------------------------------------------

RATIFICATION OF GUARANTY

Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
foregoing Amendment and the Borrower’s execution thereof and (b) joins the
foregoing Amendment for the sole purpose of consenting to and being bound by the
provisions of Sections 4, 5, 6 and 11 thereof.

 

ALEXION DELAWARE HOLDINGS LLC By:   /s/ Vikas Sinha Name:   Vikas Sinha Title:  
Senior Vice President and Chief Financial Officer of its sole member